 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11   CLYDE S. MUNSELL, an individual, )       Case No. 5:19-cv-01504 JVS (KK)
                                          )
12                            Plaintiff,  )   PROPOSED ORDER GRANTING
                                          )   STIPUATION FOR PROTECTIVE
13          vs.                           )   ORDER
                                          )
14   GRANT RAYMOND FEDORUK, an )
     individual; ALAMO RENT-A-CAR, a )        Judge:        James V. Selna
15   business entity of unknown, and DOES )   Location:     Santa Ana, Courtroom 10C
     1 to 10,                             )
16                                        )   Magistrate: Kenly K. Kato
                              Defendants. )   Location: Santa Ana, Courtroom 3 or 4
17                                        )
18
             GOOD CAUSE APPEARING, the Court hereby approves the Stipulation and
19
     Proposed Protective Order submitted by the parties.
20
     IT IS SO ORDERED.
21

22

23
     DATED: March 31, 2020
24
                                                  HONORABL KENLY K. KATO
25                                                United States Magistrate Judge

26

27

28
                                              1
                                                                         5:19-cv-01504 JVS (KK)
     1990742v.1
